Citation Nr: 0509274	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  99-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
loss of the left testicle.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.

In an August 1989 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for loss of 
the left testicle.  The veteran was notified of that 
decision, and the August 1989 decision is final.  38 U.S.C.A. 
§ 4004(b) (1988), 38 C.F.R. § 19.104 (1989). 

The veteran requested to reopen the claim for service 
connection for the loss of a left testicle, and in an October 
1994 decision the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was notified of the October 1994 decision and did not 
appeal, and that decision is also final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1994).   

He again requested to reopen the claim for service connection 
for the loss of the left testicle, and in a September 1998 
decision the RO determined that new and material evidence had 
not been submitted to reopen the claim.  The veteran 
perfected an appeal of the September 1998 decision.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a); 38 
CFR 20.900(c) (2003). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The Board denied the veteran's claim for service 
connection for the loss of the left testicle in August 1989 
and that decision became final in the absence of an appeal.

3.  In October 1994, the RO determined that new and material 
evidence was not submitted to reopen the claim for service 
connection for the loss of the left testicle, and that 
decision became final in the absence of an appeal.

4.  The evidence received subsequent to the October 1994 
rating decision is neither cumulative nor redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The preponderance of the probative evidence shows that 
the loss of the left testicle is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

1.  The October 1994 decision in which the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for the loss 
of the left testicle is final, new and material evidence has 
been submitted, and the claim is reopened.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1103 (1994); 38 C.F.R. § 3.156 (2002).  

2.  The veteran's loss of the left testicle was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

In the instant case, the RO informed the veteran of the 
evidence needed to substantiate his claim in March 2001 and 
August 2004 by informing him of the provisions of the VCAA 
and the specific evidence required to substantiate his claim 
for service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf and the need 
for him to advise VA of or to submit any additional evidence 
relevant to the claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Here, the information and 
evidence that have been associated with the claims file 
includes the veteran's service medical records, post-service 
private medical records, and a VA examination report.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant and available evidence has been obtained 
for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. §3.159(c) (2003).  


Factual Background

The veteran's service entrance examination in November 1943 
revealed that his genitourinary system was normal.  Service 
medical records indicate that in February 1944 the veteran 
was hospitalized with complaints including swelling of the 
left side of the face, and painful chewing and swallowing. 
Examination upon admission revealed that the genitalia and 
testes were normal.  The following day the left testicle was 
painful, slightly swollen, and red.  An ice bag was applied.  
Several days later the veteran developed a headache, fever, 
and stiffness of the neck and a spinal tap was performed.  He 
improved rapidly thereafter and had no complaints other than 
some pain on the posterior surface of the neck.  The final 
diagnoses were bilateral mumps, left orchitis, and mild 
meningoencephalitis, secondary to the mumps.  It was noted 
that these disorders were cured and the veteran returned to 
duty in March.  A May 1944 examination of the genitourinary 
system was normal.  There were no findings or diagnosis of 
continued orchitis, or atrophy or absence of the left 
testicle.  

Reports of examination in June 1947 reflect no complaints, 
findings, or diagnoses of the claimed disorder.  The veteran 
was admitted to the VA hospital in July 1987 for an unrelated 
claim.  During his admission he gave a history of loss of use 
of testicle while hospitalized for mumps during service.  
Genitourinary examination revealed absence of the testis on 
the left.  There were no findings regarding residuals of 
meningoencephalitis or any musculoskeletal disorders.  During 
a September 1988 hearing, the veteran testified that the 
atrophy of the left testicle developed when he had mumps 
during service.  

In October 1986 the veteran filed a claim for entitlement to 
service connection including loss of a left testicle.  In an 
August 1989 decision the Board denied entitlement to service 
connection for loss of a left testicle for lack of a nexus 
between the veteran's current disability and active service.

The veteran again filed a claim for entitlement to service 
connection including loss of a left testicle in April 1993.  
In conjunction with this claim the veteran filed an August 
1990 private medical report which revealed atrophy of the 
lower left testicle.  In an October 1994 decision the RO 
denied the veteran's request to reopen the claim because new 
and material evidence was not submitted.

The veteran again filed a claim for entitlement to service 
connection including loss of a left testicle in January 1998.  
In conjunction with this claim the veteran filed a duplicate 
copy from Steadman's Medical Dictionary, page 1136.  The 
veteran asserted that the medical dictionary clearly 
indicated a connection between mumps and the testis.  The 
definition reads "complicated by involvement of organs other 
than parotid glands, such as the testis, breast, or 
pancreas."  

The veteran also filed a November 1998 letter from Dr. W.Y.  
The physician indicated that he reviewed the veteran's 
military medical record from March 1944.  He indicated that 
clinical findings at that time were consistent with a 
diagnosis of the mumps, left orchitis, and 
meningeoencephalitis.  

An October 1999 X-ray performed revealed that the veteran's 
entire left hemiscrotum was occupied by a large complicated 
hydrocele.  The left testicle was not identifiable.  

The veteran submitted an October 1999 letter from Dr. R.B.  
The letter indicates that Dr. R.B. could not feel the 
veteran's left testicle and could not identify it on a 
scrotal ultrasound.  Dr. R.B. noted that the veteran reported 
having the mumps.  Dr. R.B. stated that if he did, then it is 
possible that the left testicle atrophied after the mumps 
orchitis.  He also stated that he could not confirm this 
information.  

Outpatient treatment records from the VA medical center from 
July 2000 to December 2001 reveal the veteran's reported 
history of orchitis and meningoencephalitis in service.  The 
records do not show treatment for the claimed condition.

In July 2002 the veteran's claims file was forwarded to a VA 
examiner for review and an opinion.  The examiner reviewed 
the veteran's claims file and found that years after the 
veteran left service he developed a highly complicated 
hydrocele that was very large.  The examiner noted that it 
was unlikely that the veteran's mumps in service resulted in 
the greatly atrophied testicle.  He based his logic on the 
fact that the veteran's discharge examination was normal, as 
well as there being normal physical examination results post-
discharge.  He also stated that if the veteran had the 
presence of orchitis in service it would have resulted in an 
ongoing process leading to diminution in size of the testicle 
secondary to inflammation and compromised circulation.  None 
of this was detected at the time of discharge or on early 
post-discharge examinations.  The examiner found it more 
likely that the complicated hydrocele in some fashion 
compromised the circulation to the testicle resulting in its 
atrophy.  The examiner indicated the hydrocele was not 
present at the time of service and was present decades later 
when he had the severely compromised testicle noted.  




Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  The change in 
the law, however, pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was initiated 
prior to that date, his claim will be adjudicated by applying 
the  regulation previously in effect.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.




Analysis

The October 1989 Board decision denied the veteran's claim 
for service connection for the loss of the left testicle, 
because the medical evidence did not reveal a nexus between 
veteran's claimed condition and an in-service disease.  
Subsequent to that decision, an October 1999 letter from Dr. 
R.B. indicated that it was possible that the veteran lost his 
left testicle due to contracting the mumps while in service.  

Because this evidence is presumed to be credible, and 
addresses the question of a nexus between the veteran's 
claimed disability and in-service disease, the Board finds 
that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence has been submitted and the 
claim for service connection for the loss of the left 
testicle is reopened.

A finding that new and material evidence has been submitted, 
however, does not end the inquiry.  The Board must still 
determine whether service connection is warranted.  

The evidence clearly shows the veteran suffered from mumps 
and orchitis in service, but that these disorders resolved 
with no residuals noted at separation.  The evidence includes 
two differing medical opinions addressing the etiology of the 
veteran's loss of his left testicle.  Dr. R.B. stated in his 
October 1999 report that the veteran's loss of the left 
testicle could be related to having the mumps in service.  He 
did not, however, begin treating the veteran until 1999, and 
has no first-hand knowledge of the veteran's condition on 
separation from service.  He also indicated that he based his 
opinion on the veteran's reported medical history, and that 
he could not confirm his opinion. 

A VA medical opinion was obtained in July 2002, which 
included the review of the claims file.  The examiner found 
that the loss of the veteran's left testicle was not related 
to service because the contemporaneous medical records 
revealed no abnormalities of his testis until years after he 
left service.  The examiner also found that it was more 
likely that the veteran's loss of his left testicle was 
related to a large hydrocele.  
 
The opinion of the VA examiner was based on review of the 
veteran's service medical records, including a detailed 
description of the veteran's in-service disease, as well as 
Dr. R.B's statement and the other evidence in the claims 
file.  Because it was based on review of the actual records, 
it is highly probative.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (an opinion that is based on review of the entire 
record is more probative than an opinion based on the 
veteran's reported history).  

Conversely, Dr. R.B.'s opinion indicates only that it is 
"possible" that the left testicular atrophy occurred after 
mumps orchitis.  As such, this opinion is purely speculative.  
Further, Dr. R.B. clearly indicated that he could not confirm 
whether the veteran's contraction of mumps lead to his loss 
of the left testicle.  The Board observes that the Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 

For these reasons the Board finds that the opinion of the VA 
physician is highly probative, whereas that of the Dr. R.B. 
is entitled to little if any weight.

The veteran's submission of the Steadman's Medical Dictionary 
entry for mumps is not probative to his claim for service 
connection.  The veteran asserts that the mention of testis 
in the definition of mumps is conclusive evidence of the loss 
of his left testicle being associated with his in-service 
contraction of mumps.  This information serves only to 
reiterate that the orchitis and mumps treated in-service were 
related, which is not the question here.  The question to be 
answered is whether the in-service mumps and orchitis 
resulted in the currently shown atrophy/loss of the veteran's 
left testicle.  The dictionary entry provides no information 
concerning this question.  Thus, it is of little probative 
value.

In summary, the preponderance of the probative evidence is 
against the claim of entitlement to service connection for 
loss of the left testicle.  The Board finds, therefore, that 
the criteria for a grant of service connection are not met, 
and the claim must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been submitted, the claim 
for service connection for loss of the left testicle is 
reopened.  

Entitlement to service connection for the loss of the left 
testicle is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


